Citation Nr: 1451318	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in March and April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2009, the Veteran testified at a Video Conference hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.

The Board remanded the Veteran's claim in October 2009 and June 2011.  In March 2014, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  An opinion was provided in July 2014 and has been associated with the record.

The Virtual VA paperless claims processing system contains VA treatment records dated from March 2011 to November 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents in the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal. 


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current low back disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  





CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in October 2006.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, post-service treatment records, and lay statements have been associated with the record. 

As discussed above, pursuant to the Board's October 2009 and June 2011 remands, a VA examination and addendum opinion were obtained in October 2010 and August 2011.  Because the October 2010 and August 2011 opinions were inadequate, in March 2014, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  An opinion discussing the etiology of the Veteran's low back disability was provided in July 2014 and has been associated with the record.  The VHA opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47  (1999).

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

III.  Factual Background and Analysis

The Veteran is seeking service connection for a low back disability.  Specifically, he contends that he injured his lower back in a motor vehicle accident in service in 1979.  He also contends that his back condition was aggravated by a fall from a five foot platform while in service in September 1981.

The Veteran denied any back problems prior to his entry into service.  The Veteran's service treatment records showed he injured his back in January 1979 following a motor vehicle accident.  A lumbar spine X-ray dated in January 1979 was negative, but tenderness was noted over the right sacro disc.  In September 1981, the Veteran complained of low back pain after falling five feet and landing on his back.  The diagnosis was a bruised muscle.  In October 1997, the Veteran complained of low back pain for three days.  The Veteran denied any trauma to his back at that time.  In his March 1998 separation examination, the Veteran indicated that he had been a patient in a hospital for a back problem following a motor vehicle accident; however, his spine was evaluated as normal.  

Post-service treatment records revealed that in April 1999, the Veteran complained of back pain radiating down his legs.  Musculoskeletal pain with an unknown etiology was noted.  In May 2002, the Veteran complained of low back pain for the past two months.  He noted a back injury in the 1980's.  X-ray imaging revealed no evidence of fracture or subluxation.  There was minimal degenerative change with mild L5-S1 disc space narrowing.  

In a VA examination dated in January 2007, the Veteran reported that he was in a motor vehicle accident in service in 1979 in which a 300 to 400 pound toolbox landed on his back.  He denied any back problems prior to service.  X-ray imaging was negative.  The examiner noted that the objective data did not support a diagnosis for degenerative joint disease of the lumbar spine.  He explained that he could not provide an opinion because there was no current disability.

In a VA examination dated in April 2007, the examiner noted complaints of low back pain in service in 1979 following a motor vehicle accident and in 1981 following a five foot fall.  The examiner noted that in May 2002, the Veteran complained of lower back pain with radiculopathy for the past two months.  The examiner also noted a diagnosis of degenerative changes of the lumbar spine in 2002.  The examiner diagnosed degenerative disc disease and degenerative arthritis spondylosis of the lumbar spine.  He found that the Veteran's lumbar spine disability was less likely than not a result of his service.  In reaching this conclusion, the examiner explained that he did not find any chronic diagnosis for the Veteran's lumbar spine during active military service.  He also noted a lack of continuity of complaint or continuity of care for the Veteran's lumbar spine.  The examiner noted that the Veteran was not diagnosed with a lumbar spine disability until 2002, four years after he left the military.

In a statement dated in June 2007, the Veteran indicated that he injured his lumbar spine during the motor vehicle accident in service and has had continued treatment since this time.

In a letter dated in February 2008, Dr. A.M. wrote that the Veteran was under her care for treatment of his low back pain.  She noted that the Veteran reported that his back pain began initially in 1979 following a motor vehicle accident in the military.  She further noted that the Veteran reported that his back was reinjured in 1981 after a fall in service.  Dr. A.M. opined that the Veteran's current back problems were directly related to his injuries in the military.

In a letter dated in March 2008, Dr. E.O. indicated that the Veteran had been receiving treatment for pain management for lumbar radiculopathy.  She noted that the Veteran reported that his back pain initially began in 1979 following a motor vehicle accident in service.  Dr. E.O. opined that the Veteran's current back problems were directly related to his injuries while serving in the military.

In the Veteran's August 2009 Video Conference hearing, the Veteran described the motor vehicle accident in service in which his back was injured.  He testified that he has been continually treated "off and on" for back problems since this incident.  He denied any back problems prior to service.

In buddy statements dated in April 2010, the Veteran's co-workers described the Veteran's ongoing problems with his back for the past five years.  

Pursuant to the Board's October 2009 remand, the Veteran was afforded a VA examination for his back in October 2010.  The October 2010 examiner wrote that a review of the Veteran's service treatment records showed only one complaint of low back pain during service.  He noted that this was apparently transitory, as no further notes were found to suggest chronic sequel of this injury.  The examiner wrote that he did not find any notes regarding the Veteran's motor vehicle accident in service other than the history of motor vehicle accident given for the lumbar X-ray.  The examiner did not find any evidence in the Veteran's service treatment records that the Veteran had any current back condition during the course of his service.  He noted further that on the Veteran's separation examination, the Veteran acknowledged the injury to his back in the motor vehicle accident, but denied any chronic back pain or injury.  The examiner explained that for these reasons, he believed it was less likely as not that the Veteran's current diagnosis of mild degenerative joint disease of the lumbar spine was incurred in or related to injuries sustained during service.  He opined that the Veteran's mild degenerative joint disease was related to chronic wear and tear over time since discharge.

In a letter dated in March 2011, Dr. A.T.M. indicated that the Veteran was a current patient of his.  He explained that after a review of all the available medical records, to include the Veteran's service treatment records and private treatment records, he believed that the Veteran's current lower back problems were more likely than not related to the motor vehicle accident that occurred while service on active duty.

In June 2011, the Board remanded the Veteran's claim for an addendum opinion.  The Board requested that the examiner consider the February 2008 positive nexus opinion offered by the Veteran's treating physician.  In August 2011, a different examiner provided an addendum opinion.  The examiner wrote that he agreed with the previous opinion rendered by the October 2010 VA examiner.  He indicated that he reviewed the evidence, to include the February 2008 opinion.  The examiner found that the specifics of the Veteran's case suggested that he had an isolated complaint of low back pain present in service, but at the time of discharge, he denied any chronic complaints of low back pain, and there were no signs of a degenerative process in his back at that time.  The examiner explained that the Veteran's current complaints were degenerative in nature, and it appears that this degenerative process has occurred since military discharge and is unrelated to the previous isolated complaint of low back pain present in service.  The examiner opined that it was less likely than not that the Veteran's current low back condition was related to his isolated complaint of low back pain present in service.

In March 2014, the Board requested an expert medical opinion from the VHA regarding the etiology of the Veteran's low back disability.  The Board requested that the expert medical opinion consider all of the complaints of the Veteran's low back pain during service and all of the positive nexus opinions of record.  In July 2014, a neurologist provided an expert medical opinion.  The neurologist noted that the Veteran reported his back problems initially began in service, following a truck accident in 1979 in which the truck rolled over.  The neurologist indicated that the Veteran was hospitalized following this incident and diagnosed with a contusion of the back and right hip for three days.  The neurologist noted that X-ray imaging of the lumbar spine was negative; however, the Veteran reported tenderness over the left side of the sacroiliac joint.  The neurologist also noted a documented back injury following a fall from a five foot platform in service in 1981.  He noted that the Veteran was diagnosed with a contusion and did not require prolonged hospitalization.  The neurologist indicated that in 1997, the Veteran complained of low back pain for three days after lifting and working at his house.  The neurologist noted that the Veteran had a normal neurologic examination and was diagnosed with musculoskeletal pain.  The neurologist found that at the Veteran's March 1998 discharge separation evaluation, although the Veteran reported the hospitalization for back problems following the motor vehicle accident in service, the Veteran specifically denied any recurrent back pain or any back injury.

The neurologist found that the Veteran's first post-service record of treatment for back problems was in 1999, when he was seen for complaints of pain and tingling in his buttocks and groin for four days.  The neurologist noted that the diagnosis was musculoskeletal pain of an unknown etiology, and he was recommended pain medicines and nonsteroidals with limitation of activity.  The neurologist further indicated that he reviewed the positive nexus opinions dated in February 2008, March 2008, and March 2011.

The neurologist explained that for over the Veteran's 20 years of service, he had essentially three documented complaints of back pain, none of which were of major significance with regard to prolonged hospitalization or showing evidence of lumbar radiculopathy.  The neurologist noted that none of the Veteran's X-ray imaging studies during this time period showed any obvious major changes in the vertebrae or the disc complexes.  Based on this information, the neurologist opined that it was not likely that the Veteran's low back disability had its onset in service or within one year of service from his discharge.  The neurologist further explained that he did not believe that the Veteran's low back disability manifested later to any compensable degree within one year following the Veteran's discharge from service.  The examiner indicated that his opinion was based on the documentation of the Veteran's history, his physical examinations, and the number of times he reported his complaints throughout his time in service.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.

The Veteran has been diagnosed with degenerative disc disease and degenerative arthritis spondylosis of the lumbar spine.  Accordingly, as there is a current low back disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative joint disease and arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In this instance, however, service connection for degenerative disc disease and degenerative arthritis spondylosis of the lumbar spine on a presumptive basis is not warranted, as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  In fact, the first X-ray evidence of arthritis was in 2002, approximately four years after the Veteran's discharge from service.  Accordingly, service connection for degenerative disc disease and degenerative arthritis spondylosis of the lumbar spine on a presumptive basis is not warranted.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current low back disability is etiologically related to the Veteran's active duty service on a direct basis.  

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Board also finds that these statements are credible to the extent that they show that the Veteran experienced low back pain following a motor vehicle accident in 1979 and a fall in 1981.  However, while the Veteran is competent to report symptoms such as low back pain, the diagnoses of degenerative disc disease and degenerative arthritis spondylosis of the lumbar spine, require that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his low back disability, diagnosed as degenerative disc disease and degenerative arthritis spondylosis of the lumbar spine, is not a simple medical condition and the Veteran is not competent to render a diagnosis.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to arthritis is commonly known and, therefore, the Veteran's testimony that his diagnosed degenerative arthritis of the lumbar spine is related to his in-service injuries has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

As to the various buddy statements submitted by the Veteran, the Board finds that these statements corroborate that the Veteran currently experiences lumbar spine pain.  However, these statements merely relate the Veteran's current low back problems, without describing whether these symptoms persisted from the Veteran's active duty service.  

The Board also acknowledges that three of the Veteran's treating physicians have suggested that there is a relationship between his current low back disability and his motor vehicle accident in service.  The Board has considered this evidence; however, the Board does not find these opinions to have significant probative value for significant reasons.

Specifically, Dr. A.M. concluded that the Veteran's current back problems were directly related to his injuries in 1979 and 1981 in service.  However, she did not explain how she reached this conclusion.  Additionally, Dr. E.O. concluded that the Veteran's current back problems were directly related to his injuries while in service.  However, she did not provide a rationale to support this opinion and it is unclear from her statement whether the reviewed the Veteran's entire medical history before formulating her opinion.  Finally, Dr. A.T.M. concluded that the Veteran's current low back problems were more likely than not related to the motor vehicle accident that occurred in service.  However, while this doctor apparently reviewed more records (including service records), this opinion is cursory and entirely unsupported by any kind of rationale.

The Board finds that the July 2014 expert medical opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's low back disability.  The July 2014 neurologist reviewed the Veteran's entire claims file and medical history, to include the three positive nexus opinions, and provided a detailed rationale to support his opinion.  The neurologist found that it was not likely that the Veteran's low back disability had its onset in service or within one year of service from his discharge.  The neurologist explained that for over the Veteran's 20 years of service, he had essentially only three documented complaints of back pain, none of which were of major significance with regard to prolonged hospitalization or showing evidence of lumbar radiculopathy.  The neurologist noted that none of the Veteran's X-ray imaging studies during this time period showed any obvious major changes in the vertebrae or the disc complexes.  The examiner indicated that his opinion was based on the documentation of the Veteran's history, his physical examinations, and the number of times he reported his complaints throughout his time in service.  The Board finds that the July 2014 neurologist's opinion adequately explains why the Veteran's current low back disability was not related to his in-service injuries.

The Board therefore finds that the expert medical opinion of the VA neurologist greatly outweighs any opinion of the Veteran regarding the onset and etiology of the Veteran's low back disability.  The etiology of the Veteran's low back disability is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's low back disability was caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, the VA examiner has greater skill.  The Board also finds that the expert opinion of the VA physician outweighs the other medical opinions of record, which were found to be of minimal probative value.  This opinion is highly probative, as it reflects the VA neurologist's specialized knowledge, training, and experience as to the etiology of the Veteran's low back disability, as well as consideration of all relevant lay and medical evidence of record.  

In sum, the weight of the evidence shows that the Veteran's low back disability is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a low back disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


